DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (USPN 10,707,691) in view of Sasao et al. (USPAPN 2015/0008890).
With respect to claim 1, Huang discloses in Figs. 1-3, an information handling system (100 of Fig. 1 which may be a tablet, e.g., an information handling system, see Col. 2 line 39) comprising: 
a processor (processor of the tablet, e.g., the CPU of the tablet, tablets have devices that carry out instructions and thus have processors); and 

a voltage regulator (130, see Fig. 2, or just SW5, SW6, L1 and C4 of Fig. 2.  Note SW7 is merely a bypass switch and may be considered not part of the “regulator” since it doesn’t provide for a regulation, see Col. 4 lines 39-54) configured to generate an output voltage (voltage on E04) at its output from an input voltage (Voltage on E02);
 a switched capacitor power converter (120) sharing its output with the output of the voltage regulator and configured (120 also supplies E04 when M7 is enabled, see Col. 4 lines 48-54) to, when enabled, generate the output voltage at its output from the input voltage (120 operates as claimed when enabled by 140 and M7 is conductive); and
 a power controller (140) configured to selectively enable and disable the switched capacitor power converter based on electrical current requirements of the information handling system (see Col. 4 line 66 to Col. 5 line 2, Fig. 3 and Col. 6 line 54 to Col. 29).  
Huang et al. merely discloses a generic step-down/buck converter (SW5, SW6 and L1) operative in a single phase (single operation of the single buck converter). Thus, Huang et al. fails to disclose “a plurality of voltage regulator phases configured to generate an output voltage at its output from an input voltage”.  However, it is old and well-known to replace a single phase buck converter with a multi-phase buck converter because such multi-phase buck converters operate with an balance between on-resistance, power consumption and load current to optimize efficiency when compared to a single phase buck converter.  This is further evidenced in Figs. 1 and 3 and paragraph 0015 of Sasao et al. 
It would have been obvious to replace the single phase buck converter of Huang et al. with a multi-phase buck converter, such as one of Fig. 1 or Fig. 3 of Sasao et al., for the purpose of, among other things, increasing the efficiency of the buck converter of Huang et al.
With respect to claim 2, the information handling system of Claim 1, wherein the power converter is configured to:  
enable the switched capacitor power converter when the electrical current requirements are more than a threshold current level; and 
disable the switched capacitor power converter when the electrical current requirements are less than the threshold current level (when the load does not need to be charged with a “high current” the charge pump is disabled and when “high current” charging is required the charge pump is enabled and thus the circuit operates as claimed. Wherein the “high current” is the threshold current level, see Col. 8 lines 52-63).  
With respect to claim 3, the information handling system of Claim 1, wherein the power controller is further configured to: 
monitor a cumulative current generated by the plurality of voltage regulator phases; and  
determine the electrical current requirements of the information handling system based on the cumulative current (the circuit will operate as claimed by monitoring the current at the output and disabling the charge pump and enabling the 103 responsive to 
With respect to claim 4, the information handling system of Claim 1, wherein the power controller is configured to control an efficiency of the switched capacitor power converter such that the switched capacitor power converter generates the output voltage from the input voltage as a function of the efficiency (the circuit, including the charge pump, is operated to provide optimum efficiency, see Col. 5 lines 39-50 and Col. 4 line 66 to Col. 5 line 38).  
Claims 6-9 and 11-14 are rejected for essentially the same reasons as claims 1-4.

Allowable Subject Matter
Claims 5, 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/           Primary Examiner, Art Unit 2849